internal_revenue_service department of the treasury index number u i l washington dc number release date person to contact telephone number refer reply to cc dom p si br 5-plr-120273-98 date date legend agency department taxpayer state a city b corporation c plr-120273-98 project a b c d e f g h i j k l m n o dear this letter responds to your letter of date and subsequent letters submitted by your and taxpayer’s authorized representatives requesting a private_letter_ruling under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to correct an administrative error in an allocation of the low-income_housing_credit dollar amounts taxpayer and agency represent that the facts are as follows taxpayer is a state plr-120273-98 a limited_partnership that was formed to construct develop and operate the project a multi-family low_income_housing_project in city b pursuant to sec_42 the general_partner of the taxpayer is corporation c agency is an agency of the department the governor of state a assigned responsibility for the administration of the low-income_housing tax_credit program to the department within the department the low-income_housing tax_credit project is administered by the agency in connection with the development of the project taxpayer made application_for a reservation of low-income_housing tax_credits from agency dated a the project consists of n multi-family building and a garage carriage house unit in the rear both of which share the same address the application provided that there were m buildings containing a total of b units the garage carriage house is detached from the multi- family building and upon completion of rehabilitation will contain o low income units taxpayer also executed a binding agreement and election statement dated c which provides that the project had m buildings the utilization affidavit dated d which was provided to the agency indicated that there was n address but did not specify the number of buildings the agency relied on the utilization affidavit in making its determination that there was only n building and the carryover allocation of low-income_housing tax_credit that was issued by the agency to the project on e assigned only n building_identification_number bin to the project in error there has been no change in the site plan or design of the project and the project contains the same number of units b the same number of low income units f the same mix of one two and three bedroom units as called for under the original plan and each unit consists of the same square footage as provided in the original plan the project is expected to be completed by g the agency issued the carryover allocation in the amount of dollar_figureh per year to the project based upon the project’s building plan of m buildings investor’s counsel upon its review of the tax_credit documents discovered in i that only n bin had been issued to the project in error soon after taxpayer was made aware that the carryover allocation had included only n bin in error and in j taxpayer notified agency that the error had occurred on or about k taxpayer and agency agreed that a letter_ruling would be required in connection with the above statement of facts agency represents that it issued a project-based allocation to the project pursuant to sec_42 the number of buildings in the project was not material to the allocation for the project and the fact that the project had m residential buildings rather than n would not have plr-120273-98 affected a the amount of credit allocated to the project b the ranking of the project in the agency’s l allocation round or c any other aspect of the carryover allocation for the project agency and taxpayer request the internal_revenue_service to rule that agency can amend the l carryover allocation agreement with taxpayer to include a bin for each of the m buildings in the project as required under sec_1_42-13 agency and taxpayer hereby agree to such conditions as the secretary considers appropriate if the above ruling_request is granted under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include any misinterpretation of the applicable rules and regulations under sec_42 in the present case agency committed an administrative error when the l carryover allocation failed to reference m buildings this error was not a misinterpretation of the applicable rules and regulations under sec_42 however this error did result in a document ie l carryover allocation that did not accurately reflect the intent of agency and taxpayer at the time the document was executed the intent of agency was to allocate the same amount of credit to the project notwithstanding the number of buildings in the project further the change does not affect the amount of housing_credit_dollar_amount allocated to the project nor the ranking of the project in agency’s l allocation round nor any other aspect of the carryover allocation for the project thus a correctable administrative error occurred in this situation under the represented facts the l carryover allocation is the credit allocating document pursuant to sec_1_42-13 an agency must obtain the secretary’s prior approval to correct an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for a building or project in the present case the correction would involve a numerical change to the credit_amount allocated to the n building that received a bin based solely on the representations and the relevant law and regulations set plr-120273-98 forth above we rule as follows agency committed an administrative error when it issued n bin instead of m bin s for the project because of that administrative error the l carryover allocation inadvertently reflects the intent of agency and taxpayer when the l carryover allocation was executed agency will correct the administrative error within a reasonable period of time after agency became aware of the administrative error and agency will issue n additional bin to accurately reflect that there are m buildings in the project to correct this administrative error agency must do the following amend the l carryover allocation to include a bin for the n additional building in the project and to allocate the appropriate amount of low-income_housing tax_credit to each of the m buildings in the project not exceeding dollar_figureh for the entire project the new bin does not have to be in sequential order with the existing n bin and the existing n bin shall continue in effect on the amended l carryover allocation agency should indicate that it is making the correction under sec_1_42-13 and attach a copy of the amended l carryover allocation to an amended form_8610 annual low-income_housing_credit agencies report for l and file the amended form_8610 with the service when completing the amended form_8610 agency should follow the specific instructions on the form_8610 under the heading amended reports no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 nor the validity of costs included in the project’s eligible_basis under the power_of_attorney on file we are sending copies of this ruling to agency’s authorized representative to taxpayer and to taxpayer’s authorized representative plr-120273-98 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosure copy of this letter copy for sec_6110 purposes
